Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
STATEMENT OF REASONS FOR ALLOWANCE

	In claims 1, the recitations of “segmented piston”, “a head chamber to accommodate the floating head and define the floating chamber; and a flow restricting hydraulic line for fluid communication between the floating head and the adjacent chamber”; in claim 8, the recitations of “a segmented system”, “a piston defining an adjacent chamber in hydraulic communication with a floating head defining a floating chamber by way of a flow restricting hydraulic line to facilitate the communication”; in claim 15, the recitation of “circulating operating fluid to a piston of the system for reciprocation thereof; circulating the operating fluid from the piston; cooling the operating fluid with a cold exchanger with the aid of water at room temperature;”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 8, 15, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 8, 15, and their dependent claims are allowable.  The closest reference is the primary reference from the previous Office Action, US 3151533 (Hartel), which discloses the overall system (note the 102(a1)/103 rejections in the previous Office Action) without the recitations noted above.  It would not have been obvious to modify Hartel to come up with the claimed invention without impermissible hindsight reconstruction.



Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/12/2022